        Case 2:12-cr-00225-NR Document 103 Filed 11/13/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA,                 )
                                          )
      v.                                  ) 2:12-cr-225-NR
                                          )
TAMIKA SOMERVILLE,                        )
                                          )
              Defendant.                  )
                                          )
              ORDER MODIFYING TERMS OF PROBATION
      AND NOW, this 13th day of November, 2020, as stated on the record
during the November 12, 2020, hearing, the Court hereby ORDERS that,
pursuant to 18 U.S.C. § 3563(c) and Fed. R. Crim. P. 32.1(c), and upon
consideration of the status reports submitted by the Probation Office, the
positions of the parties and the Probation Office, and the sentencing factors set
forth in 18 U.S.C. § 3553(a), the terms of Mr. Somerville’s 36-month period of
probation shall be modified as follows:
      (1)    Mr. Somerville’s 36-month term of home detention shall be
reduced to a 180-day term of home detention, inclusive of all time Mr.
Somerville has served on home detention to date. All terms of home detention
remain unchanged.
      (2)    Upon completion of the 180-day term of home detention, Mr.
Somerville shall be placed on a 180-day curfew period, during which he shall
be restricted to his residence every day from 12:00 a.m. to 11:00 a.m. except as
approved by the probation officer. Mr. Somerville shall be subject to location
monitoring and the use of location monitoring technology during all or some of
the 180-day curfew period. The location monitoring technology requirement,
i.e., Radio Frequency (RF), Global Positioning System (GPS), Voice
Recognition, or Virtual Supervision Monitoring, is at the discretion of the
probation officer. Mr. Somerville shall continue to comply with the rules of
        Case 2:12-cr-00225-NR Document 103 Filed 11/13/20 Page 2 of 2




location monitoring program and may be required to maintain a landline
telephone, without special features, at his place of residence. Mr. Somerville
shall pay all or part of the costs of participation in the location monitoring
program, as directed by the Court and probation officer, not to exceed the daily
contractual rate.
      (3)   All other terms and conditions of Mr. Somerville’s probation
remain unchanged.
DATED: November 13, 2020                    BY THE COURT:
                                            /s/ J. Nicholas Ranjan
                                            United States District Judge




                                      -2-
